Title: John Minor to Thomas Jefferson, 24 October 1815
From: Minor, John,Dumoulin, John Franklin
To: Jefferson, Thomas


          
            Dear Sir
            Fredericksbg.  Oct 24th 15.
          
          The young Gentleman who will deliver this Letter (Mr Dumolin) is from Ireland, his native Country, which he has left with for the purpose of avoid not witnessing the cruel lacerations, which are daily inflicted on her, and of courting fortune  Fortune where she may be kinder; he has fixed on our Country as the last asylum of Liberty; but before he adopts the place of his final settlement wishes to traverse the Country, and become acquainted with the People—his motive for visiting Montecello, is to become acquainted with a Man whose well earned fame has procured him the Thanks of his Country, and intitled him to the approbation of the Wise of all nations. his introduction to me is from a Gentleman of high respectability, lately of the American Army: I have been in his company only a few Hours, and have been much pleased with his Conversation and Manners: These with his Letter from Mr Emmett, will be his best recommendation to your Hospitality and attentioun—
          I am with high respect & Esteem
          
             Dear Sir yr. mo. ob. serv
            J Minor
          
        